                        UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF NORTH CAROLINA
                              WESTERN DIVISION
                             NO. 5:20-CR-00221-D4

UNITED STATES OF AMERICA         )
                                 )
      V.                         )
                                 )                 ORDER
NA YTHAN ANTHONY COZ,            )
     a/k/a "Cali Lok,"           )
                                 )
                    Defendant.   )


      For good cause shown, defendant, NAYTHAN ANTHONY COZ's, Motion to Seal

Motion is hereby GRANTED.

      SO ORDERED, this the _[J_ day of November 2020.




                                            Ja es C. Dever III
                                            United States District Judge




           Case 5:20-cr-00221-D Document 37 Filed 11/17/20 Page 1 of 1
